DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-13, 16-19 are pending. Claims 1 and 6 stand amended. Claims 14 and 15 were canceled. Claims 16-19 are newly presented.

Claim Objections
Claims 13 and 16 are objected to because of the following informalities: 
Regarding claim 13, the claim is drawn to “an embodiment as in claim 1” rather than “the eye testing system of claim 1”.  
Regarding claim 16, “the nose” and “the head” should be amended to read “a nose of a patient” and “a head of a patient” … “which can be used by the patient”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6, 13, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claim 6, the claim requires wherein a level of intensity of light reaching to the eye of the patient is selectively reduced by modern search methods by using a plurality of filters to perform the dark adaptation test of the eye. It is not clear or definite to one of ordinary skill in the art as to what methods are covered by “modern search methods”; indeed, what is “modern” varies in time. Therefore the scope of the claim is indefinite. 
Regarding claim 13, the term "relatively" in claim 13 is a relative term which renders the claim indefinite.  The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Regarding claim 18, description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. 

Allowable Subject Matter
Claim 1-5, 7-12, 16, 17, and 19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art when taken alone or in combination does not teach or fairly suggest all of the limitations of the claim in such a way that a rejection under 35 U.S.C. 102 or 103 would have been proper, i.e. does not teach or fairly suggest an eye testing system for diagnosing age-related macular degeneration of a patient, the eye testing system comprising: 
a plurality of acuity charts arranged in a plurality of rows, each acuity chart includes a plurality of rows of symbols; and 
a bullseye configured to slide relative to the plurality of acuity charts and having a telescopic arm and an eye portion attached to the telescopic arm to facilitate a viewing of the one or more symbols to facilitate in diagnosing a central vision and a peripheral vision of the eye of the patient; and 
the separated filter rack eyepiece wherein said eyepiece is an occluder/filter rack combination including a first neutral density filter, a second neutral density filter and a third neutral density filter so to encompass an integral eyepiece and objective system for AMD testing.
Regarding claims 2-5, 7-12, 16, 17, and 19, the dependent claims depend from an allowable claim and are therefore allowable.

Claims 6, 13, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872